Exhibit 10.14

Marten Transport, Ltd.

2007 Non-employee Director Compensation Summary

The Board of Directors of Marten Transport, Ltd. approved the following fee
schedule for non-employee directors for fiscal year 2007:

Annual Board Retainer

 

$

20,000

 

Lead Director

 

5,000

 

Audit Committee chair

 

15,000

 

Compensation Committee chair

 

7,500

 

Nominating/Corporate Governance Committee chair

 

2,500

 

 

The company generally pays non-employee directors a fee of $1,000 for each Board
or committee meeting attended, and reimburses them for out-of-pocket expenses of
attending meetings.

Pursuant to the non-employee director option program adopted on March 1, 2006,
which is similar to the program that was suspended in 2004, each non-employee
director will also receive an automatic grant of an option to purchase 2,500
shares of common stock annually upon re-election to the Board by the
stockholders.  These options will be issued at a per share exercise price equal
to the fair market value of one share of common stock on the grant date and
expire ten years from the grant date.

 

 

 


--------------------------------------------------------------------------------